Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-9  pertaining to group I directed to an electronic compound  with traverse in the communication with the Office on 10/26/2020 is acknowledged
 Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
The requirement is still deemed proper and is therefore made FINAL.
Applicants, however,  have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims
However, since Applicant elected the subcombination group claims  , the combination is eligible for rejoinder if the subcombination is found allowable.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jatsch et al.  (US Patent Application US 2017/0062732) thereafter Jatsch 732 of record document AA in the US Patent document section in Applicant IDS filed on 08/23/2021. 
	With regard to claim 1-9 , Jatsch 732 ( the abstract, the specification )  discloses  an organic spirobifluorene compounds useful in electronic devices in particular organic electroluminescent element  Note that Jatsch 732  Formulae (9), (9a) and (9b) overlap with the claimed subject-matter when element V is  O ( i.e. V=Oxygen ) para [0028] therefore Jatsch 732 correctly anticipated claims 1-9.

4. 	Claims 1-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jatsch et al.  (US Patent Application US 2015/0337197) thereafter Jatsch 197 of record document AB in the US Patent document section in Applicant IDS filed on 08/23/2021. 
With regard to claim 1-9 , Jatsch 197 ( the abstract, the specification )  discloses  an organic spirobifluorene compounds useful in electronic devices in particular organic electroluminescent element  Note that Jatsch 197  Formulae (7) and  (7a)  overlap with the claimed subject-matter when element V is  O ( i.e. V=Oxygen ) para [0028] therefore Jatsch 197 correctly anticipated claims 1-9.
5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                             /THINH T NGUYEN/                                                             Primary Examiner, Art Unit 2897